Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 22, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was a cable installer for a cable company and was paid on a piece work, per job basis, apparently based upon bills he submitted to the employer. He was discharged after a quality control investigation revealed that he had been engaging in improper billing practices despite prior warnings that such conduct could result in his termination. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because he had been terminated due to misconduct. We affirm. It has been held that a violation of an employer’s policy of which the employee is aware may constitute disqualifying misconduct (see, Matter of Grover [Waste-Stream, Inc. — Sweeney], 233 AD2d 809; see, e.g., Matter of Chen [Hudacs], 188 AD2d 812) as does engaging in conduct which is potentially detrimental to an employer’s interests (see, Matter of Mallard [Sweeney], 245 AD2d 932). Based on the testimony and evidence set forth in the record, we find substantial evidence to support the Board’s decision.
Cardona, P. J., Mikoll, Mercure, Spain and Carpinello, JJ., concur.
Ordered that the decision is affirmed, without costs.